                                United States District Court
                                        EASTERN DISTRICT OF TEXAS
                                            SHERMAN DIVISION

    STELLAR RESTORATION SERVICES,                           §
    LLC,                                                    §
                                                            §
          Plaintiff,                                        §
                                                            §    ACTION NO. 4:19-CV-470
    v.                                                      §    JUDGE JORDAN/JUDGE JOHNSON
                                                            §
    TOTAL YARD CARE, INC. and                               §
    ALVARO VARGAS,                                          §
                                                            §
          Defendants.                                       §

                   MEMORANDUM ADOPTING REPORT AND
            RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

         Came on for consideration the report of the United States Magistrate Judge in this action,

this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

On August 12, 2019, the Magistrate Judge entered proposed findings of fact and recommendations

(Dkt. #9) that Plaintiff Stellar Restoration Services, LLC’s (“Plaintiff”) Motion to Remand for

Want of Jurisdiction (Dkt. #6) be denied.

         Having received the Report of the United States Magistrate Judge, and no timely objections

being filed,1 the Court is of the opinion that the findings and conclusions of the Magistrate Judge

are correct and adopts the Magistrate Judge’s report as the findings and conclusions of the Court.

Accordingly, Plaintiff’s Motion to Remand for Want of Jurisdiction (Dkt. #6) is hereby DENIED.




1
 Following entry of the Report, Plaintiff filed a Notice of No Objections to the Report (Dkt. #10), asserting Plaintiff
“gives notice that it will not object or challenge such [R]eport and requests that the Court proceed with all
administrative notices or requirements for the case to move forward.” See Dkt. #10.
So ORDERED and SIGNED this 3rd day of September, 2019.




                                       ____________________________________
                                       SEAN D. JORDAN
                                       UNITED STATES DISTRICT JUDGE




                                      2
